Case 1:19-cr-00373-PGG Document 15 Filed 05/31/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
Plaintiff,
19-cr-373 (PGG)
- VS.-
MICHAEL AVENATTI,

Defendant.

NOTICE OF FILING AFFIDAVIT AND CERTIFICATE OF GOOD
STANDING FOR PRO HAC VICE ADMISSION

Jose M. Quinon hereby submits the attached Affidavit and Certificate
of Good Standing in furtherance of his admission Pro Hac Vice in this case.
The Court previously entered an order allowing admission Pro Hac
Vice, see ECF # 12, and now the Affidavit and Certificate of Good Standing

are being submitted as required by the Clerk of the Court.

Respectfully Submitted,

/s Jose M. Quifion
JOSE M. QUINON, ESQ.
Florida Bar No. 201944

JOSE M. QUINON, P.A.

2333 Brickell Avenue, Suite A-1
Miami, Florida 33129
Telephone (305) 858-5700
Facsimile (305) 358-7848

Email jquinon@quinonlaw.com

2333 BRICKELL AVENUE, SUITE A-1 » MIAMI, FLORIDA 33129 a WWW.QUINONLAW.COM $I T: 305.858.5700 « F: 305,358,7848
Case 1:19-cr-00373-PGG Document 15 Filed 05/31/19 Page 2 of 4

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on May 31, 2019, I electronically filed the
foregoing with the Clerk of the Court via CM/ECF, which will distribute a copy to

all counsel of record.

/s Jose M, Quifion
Jose M. Quifion, Esq.

2333 BRICKELL AVENUE, SUITE A-1 = MIAMI, FLORIDA 33129 & WWW.QUINONLAW.COM $3 I| T: 305.858.5700 « F: 305.358.7848
Case 1:19-cr-00373-PGG Document 15 Filed 05/31/19 Page 3 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
Plaintiff,
19-cr-373 (PGG)

- vVS.-

AFFIDAVIT
MICHAEL AVENATTI,
Defendant.

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for
the Southern and Eastern Districts of New York, Jose M. Quinon submits this
affidavit in furtherance of his application for admission Pro Hac Vice to
appear on behalf of Michael Avenatti in this cause.

| have never been arrested or convicted of a felony, nor have | ever
been suspended, disbarred or denied admission or readmission by any
court. In 2002, | was reprimanded for a potential conflict of interest, because
| entered into a romantic relationship with my wife, while she was still married
to an individual | was representing. That is the only censure in more than
forty years of practicing law, and no disciplinary proceedings are pending

against this applicant.

| declare under penalty of perjury that the foregoing is true and correct.

a

i oS

~ ose Quinon Date Executed

2333 BRICKELL AVENUE, SUITE A-] « MIAMI, FLORIDA 33129 e WWW.QUINONLAW.COM I T: 305.858.5700 « F: 305.358.7848

 
 

_ Case 1:19-cr-00373-PGG Document 15 Filed 05/31/19 Page 4 of 4

Supreme Court of Florida
Certificate of Good Standing

I JOHN A. TOMASINO, Clerk of the Supreme Court of the State of Florida, do

hereby certify that

JOSE MANUEL QUINON

was admitted as an attorney and counselor entitled to practice law in all the
Courts of the State of Florida on October 23, 1975, is presently in good

standing, and that the private and professional character of the attorney

appear to be good.

WITNESS my hand and the Seal of the
Supreme Court of Florida at Tallahassee,

the Capital, this May 29, 2019.

2

Clerk of the Supreme Court of Florida.

 

 
